Citation Nr: 1707195	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic cervical strain with mild degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to service connection for chronic cervical strain with mild DJD and DDD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1981 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reopened and denied the claim for service connection for chronic cervical strain with mild DJD and DDD.  The RO had previously denied the claim in a July1995 rating decision.  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for chronic cervical strain with mild DJD and DDD.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The petition to reopen the previously denied claim for service connection for chronic cervical strain with mild DJD and DDD is addressed below.  The merits determination is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for chronic cervical strain with mild DJD and DDD; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the July 1995 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for chronic cervical strain with mild DJD and DDD.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying the claim of entitlement to service connection for chronic cervical strain with mild DJD and DDD is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim of entitlement to service connection for chronic cervical strain with mild DJD and DDD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for chronic cervical strain with mild DJD and DDD in July 1995.  The Veteran was informed of that decision the same month and the rating decision became final in July 1996, as no new and material evidence was received during the appeal period, and the Veteran did not perfect his appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  In this regard, copies of portions of the Veteran's December 1994 VA examination report submitted in December 1995 and January 1996 cannot constitute new and material evidence, as this report was already considered in the rating decision.  Nor can those submissions constitute a valid notice of disagreement with the July 1995 rating decision, as it was not reasonably apparent that the Veteran was disagreeing with the denial of service connection for the cervical spine disorder via these reports.  See 38 C.F.R. 
§ 20.201 (as in effect prior to March 24, 2015).  While it is generally acceptable for a claimant to enter a vague or general notice of disagreement (NOD), such as when a claimant expresses total disagreement with a decision, or disagreement with the whole decision, there must at least be a reasonable identification of the decision or determination at issue, an expression of dissatisfaction or disagreement, and an expression of the intent to appeal.  See Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998) (while the legal reasons supporting a challenge need not appear in the NOD, an NOD must indicate disagreement with a specific determination).  None of these elements are demonstrated by the December 1995 and January 1996 submissions. 

Finally, additional service treatment records (STRs) were associated with the record following the July 1995 rating decision.  However, these records do not contain any evidence relevant to the asserted in-service event or otherwise showed any in-service neck injury to allow for reconsideration on the merits.  Therefore, the provisions under 38 C.F.R. § 3.156(c) do not apply, and reconsideration of the claim is not warranted.   

Accordingly, the July 1995 rating decision is final, and new and material evidence is  required to reopen the claim.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Evidence received more than one year since the July 1995 rating decision constitutes new and material evidence.  Specifically, two buddy statements in January 2010 reference an in-service neck injury and the Veteran's attempt to seek treatment for this injury.  Moreover, in an October 2011 statement, the Veteran referenced missing VA medical records and STRs that he maintains show (1) a manifestation of an in-service neck injury and (2) a nexus opinion stating that his neck damage was caused by his in-service injury.  Both the buddy statements and the Veteran's contention regarding missing records are new, as they were not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for chronic cervical strain with mild DJD and DDD.  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for chronic cervical strain with mild DJD and DDD.


REMAND

The Veteran asserts that his cervical strain with mild DJD and DDD is a direct result from an injury he sustained during a Basic Survival Training Course in April 1981.  Specifically, he states that during this training session another member of his squadron lifted him up from a seated position by his neck, slammed him against the wall, and held him there for a short period of time.  See February 1995 statement from the Veteran.  He further maintains that he felt pain in the year following the incident, but did not report it because he thought it was a result of his duties as an In-Flight Refueling Specialist and that he eventually reported his injury to an examiner during his out-processing physical in June 1987.  See id.  Lastly, he maintains that in October 1994 in Shreveport, Louisiana, a VA physician showed him his neck damage on an X-ray and told him that his injury was not due to his military occupational specialty (MOS) as an In-Flight Refueling Specialist, but rather was as result of "a traumatic blow causing instant damage which took about a year to manifest itself."  See id.  

The Board finds that remand is necessary to complete additional development with regard to the Veteran's contentions.  The evidence of record indicates that a December 1994 VA examination diagnosed the Veteran with chronic cervical strain with mild DJD and DDD of the cervical spine, but did not provide a nexus opinion.  See December 1994 VA Examination Report.  Since this VA examination is more than twenty years old and there is an indication that any currently diagnosed neck disability is related to an in-service injury, a current VA examination and medical opinion is warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has also reported injuring his neck during service and reporting this injury during his separation examination, which is not of record.  See February 1995 statement from the Veteran.  Therefore, upon remand, any outstanding STRs, including the separation examination report, should be obtained and included in the claims file. 

Lastly, as noted above the Veteran has discussed treatment at the Shreveport, Louisiana VA Medical Center (VAMC) October 1994.  While an X-ray report of that visit is of record, there are no other accompanying treatment notes.  Accordingly, an attempt should be made to obtain any outstanding and updated VA treatment records on remand.  38 C.F.R. § 3.159.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to specifically include:

(a) all records from the Shreveport, Louisiana VAMC dated prior and since October 1994, to specifically any progress notes associated with his October X-ray report;
(b) all records dated prior to February 2001 and since June 2006 from the Montgomery, Alabama VAMC;
(c) any records dated since 2006 from any VA facility, to include the Greenville, Mississippi Community Based Outpatient Clinic.

Notify the Veteran of any inability to obtain records from these facilities, pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain the Veteran's June 1987 service separation examination and any other outstanding STRS.

Notify the Veteran of any inability to obtain these records, pursuant to 38 C.F.R. § 3.159(e).

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability, to include chronic cervical strain, DJD or DDD.  The claims file should be reviewed and all findings reported in detail.  

For each cervical spine disability diagnosed, to include cervical strain, DJD and/or DDD, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service.  In addressing this question, please consider the Veteran's report of an April 1981 injury during a training session when another member of his squadron lifted him up from a seated position by his neck, slammed him against the wall, and held him there for a short period of time.  See February 1995 statement from the Veteran; see also January 2010 lay statement of K.B.B.  

Please include a robust explanation for any opinion provided.  If you are unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


